

116 S4220 IS: Preventing Authoritarian Policing Tactics on America’s Streets Act 
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4220IN THE SENATE OF THE UNITED STATESJuly 20, 2020Mr. Merkley (for himself, Mr. Wyden, Mr. Murphy, Mr. Sanders, Mr. Van Hollen, Mr. Markey, Ms. Harris, Mr. Blumenthal, Mr. Booker, Mrs. Murray, Mr. Brown, Mr. Durbin, Ms. Cantwell, Ms. Baldwin, Mr. King, Ms. Hirono, Mr. Heinrich, Ms. Klobuchar, Ms. Warren, Ms. Duckworth, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit the use of Federal law enforcement officers for crowd control, and for other purposes.1.Short titleThis Act may be cited as the Preventing Authoritarian Policing Tactics on America’s Streets Act .2.Limitation on use of Federal law enforcement officers for crowd control(a)DefinitionsIn this section—(1)the term Federal law enforcement officer means—(A)an employee or officer in a position in the executive, legislative, or judicial branch of the Federal Government who is authorized by law to engage in or supervise a law enforcement function; or(B)an employee or officer of a contractor or subcontractor (at any tier) of an agency in the executive, legislative, or judicial branch of the Federal Government who is authorized by law or under the contract with the agency to engage in or supervise a law enforcement function; (2)the term law enforcement function means the prevention, detection, or investigation of, or the prosecution or incarceration of any person for, any violation of law; and(3)the term member of an armed force means a member of any of the armed forces, as defined in section 101(a)(4) of title 10, United States Code, or a member of the National Guard, as defined in section 101(3) of title 32, United States Code. (b)Required identification(1)In generalEach Federal law enforcement officer or member of an armed force who is engaged in any form of crowd control, riot control, or arrest or detainment of individuals engaged in an act of civil disobedience, demonstration, protest, or riot in the United States shall at all times display identifying information in a clearly visible fashion, which shall include the Federal agency and the last name or unique identifier of the Federal law enforcement officer or for a member of an armed force, the last name or unique identifier and rank of the member.(2)Specific prohibitions(A)Covering of identifying informationA Federal law enforcement officer or member of an armed force may not tape over or otherwise obscure or conceal the identifying information required under paragraph (1) while the officer or member is engaged in any form of law enforcement activity described in paragraph (1).(B)Use of unmarked vehiclesA Federal law enforcement officer or member of an armed force may not use an unmarked vehicle for the apprehension, detention, or arrest of civilians while the officer or member is engaged in any form of law enforcement activity described in paragraph (1).(c)Limitation on crowd control authority(1)In generalExcept as provided in paragraph (2), a Federal law enforcement officer or member of an armed force may only be authorized to perform any form of crowd control, riot control, or arrest or detainment of individuals engaged in an act of civil disobedience, demonstration, protest, or riot on Federal property or in the immediate vicinity thereof, which shall include the sidewalk and the public street immediately adjacent to any Federal building or property. (2)Exceptions(A)State and local request for assistanceParagraph (1) shall not apply to a Federal law enforcement officer or member of an armed force if the Governor of a State and the head of a unit of local government jointly request, in writing, Federal law enforcement support.(B)Insurrection ActIf chapter 13 of title 10, United States Code (commonly known as the Insurrection Act of 1807) is invoked, paragraph (1) shall not apply.(d)Limitation on arrest authorityIt shall be unlawful for a Federal law enforcement officer or member of an armed force to arrest an individual in the United States if the Federal law enforcement officer or member of an armed force is conducting a law enforcement function in violation of subsection (b) or (c). (e)Notice to the publicNot later than 24 hours after deployment of a Federal law enforcement officer or member of an armed force in response to any crowd control incident, riot, or public disturbance, the Federal agency or armed force responsible for such deployment shall publish prominent public notice on that public facing website of the agency or armed force that includes the following information:(1)The date of deployment of personnel for crowd control purposes.(2)The number of Federal law enforcement officers of the agency or members of the armed force in each city, town, or locality functioning in a law enforcement capacity.(3)A description of the specific nature of the mission.(4)The location of any civilians being detained by the Federal law enforcement officers or members of the armed force deployed, and under whose custody the civilians are being held.(5)A copy of a written request for assistance described in subsection (c)(2)(A), if such request was made.